      Case 1:20-cv-02804-VSB Document 46 Filed 09/23/20 Page 1 of 2




Dean S. Kristy
dkristy@fenwick.com | +1 415-875-2387

September 23, 2020

VIA ECF

Hon. Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Clifford, et al. v. Tron Foundation, et al., No. 1:20-cv-02804-VSB

Dear Judge Broderick:

        We represent Defendants TRON Foundation (“TRON”) and Justin Sun. We are
writing to provide information pertaining to plaintiffs’ September 16, 2020 letter in this case
informing the Court that they are seeking to coordinate Lee, et al. v. Binance, et al., 1:20-cv-
02803-ALC, pending before Judge Carter, with nine other actions pending in the Southern
District of New York (including this action). ECF No. 34. Plaintiffs filed similar letters in
each of the cases that they seek to coordinate. TRON and Mr. Sun opposed plaintiffs’
request to coordinate in a letter dated September 21, 2020. ECF No. 39. Plaintiffs filed a
response on September 22, 2020. ECF No. 43.

       Defendants in several of the other cases also opposed coordination. On September
23, 2020, Judges presiding over two of the other actions that plaintiffs seek to coordinate
denied plaintiffs’ request to coordinate. Judge Preska denied coordination in Williams v.
Quantstamp, Inc., et al., 1:20-cv-02813-LAP on the grounds that “common counsel and a
common plaintiff and perhaps even common legal issues do not necessarily make a case
appropriate for coordination.” Judge Hellerstein denied coordination in Holsworth v.
BProtocol Foundation, et al., 1:20-cv-02810-AKH on the ground that “[c]oordination
because of possible similarity of questions of law is inappropriate.” A copy of Judge Preska
and Judge Hellerstein’s decisions are attached as Exhibits A and B, respectively.

                                              Respectfully,

                                              FENWICK & WEST LLP

                                              /s/ Dean S. Kristy

                                              Dean S. Kristy (NY Bar #1945658)
      Case 1:20-cv-02804-VSB Document 46 Filed 09/23/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing was
served via the CM/ECF system on the individuals listed below on September 23, 2020:

       Philippe Z. Selendy
       Jordan A. Goldstein
       Michelle P. Foxman
       Mitchell D. Nobel
       Selendy & Gay PLLC
       1290 Avenue of The Americas, 17th Floor
       New York, NY 10104
       Email: pselendy@selendygay.com
              jgoldstein@selendygay.com
              mfoxman@selendygay.com
              mnobel@selendygay.com

       Kyle W. Roche
       Edward J. Normand
       Velvel (Devin) Freedman
       Jordana L. Haviv
       Roche Cyrulnik Freedman LLP
       99 Park Avenue, Suite 1910
       New York, NY 10016
       Email: kyle@rcfllp.com
              tnormand@rcfllp.com
              vel@rcfllp.com
              jhaviv@rcfllp.com
       Attorneys for Plaintiffs


                                                     /s/ Dean S. Kristy
                                                     Attorneys for Defendants
                                                     TRON FOUNDATION and JUSTIN
                                                     SUN
